Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 18 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10,829,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous 35 USC § 112 claim rejections are withdrawn in light of the claim amendments of 18 August 2021.
As previously explained:
Claim 2 requires that the stop comprises individual sub-parts (sub-stops in the specification) which are arranged spaced apart from one another. Wochele, et al. (“Wochele”) (U.S. Pat. 8,454,828) discloses all of the claim limitations but is silent that stops comprises individual parts and it would not have been obvious to one with ordinary skill in the art to modify Wochele as required by claim 2 without improper hindsight analysis.  Claims 3-1 depend from claim 2.
Claim 12 requires the generation of moments for the tactile feedback of the diaphragm deformation when the chamber volume of the valve ante chamber is changed. The limitation is not disclosed by Wochele and is novel and non-obvious with respect to the prior art of record.  Claims 13-19 depend from claim 12.
Claim 20 requires that the pressure equalization channel is sealed off with respect to the reservoir container and the inner space thereof by means of a sealing device, which the specification describes as a sealing disc (26) or sealing plug (29). Wochele discloses a filter sealing off the pressure equalization channel and it would not have been obvious to modify the filter or the channel without improper hindsight analysis.  Claims 21-23 depend from claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MJM/Examiner, Art Unit 3754           

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
08/26/2021